UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                             )
CHRISTOPHER STEELE,                          )
                                             )
              Plaintiff,                     )
                                             )
      v.                                     )       Civil Action No. 13-cv-1089 (TSC)
                                             )
FANNIE MAE,                                  )
                                             )
              Defendant.                     )
                                             )



                                MEMORANDUM OPINION

       Before the court are the parties’ cross-motions for summary judgment. Plaintiff

Christopher Steele filed a motion for partial summary judgment on his promissory estoppel

claim. Defendant Fannie Mae, formally known as the Federal National Mortgage Association,

filed a cross-motion for summary judgment on all of Steele’s claims—breach of contract,

promissory estoppel, fraudulent misrepresentation, and intentional infliction of emotional

distress. Because Steele did not respond to Fannie Mae’s arguments with respect to breach of

contract and intentional infliction of emotional distress, those claims are dismissed as conceded.1


1
  See Baptist Mem’l Hosp.-Golden Triangle v. Leavitt, 536 F. Supp. 2d 25, 40 (D.D.C. 2008),
aff’d sub nom. Baptist Mem’l Hosp.-Golden Triangle v. Sebelius, 566 F.3d 226 (D.C. Cir. 2009)
(“A Party that fails to refute an opposing party’s argument on Summary Judgment may be found
to have conceded the point.”); LCvR 7(b). The breach of contract claim would have otherwise
been dismissed under the law-of-the-case doctrine, as Judge Lamberth held in an earlier opinion
in this case that there was no enforceable contract between the parties. See Steele v. Fannie Mae,
No. 13-01089, 2013 WL 5205898, at *2 (D.D.C. Sept. 13, 2013). Plaintiff’s intentional
infliction of emotional distress (“IIED”) claim also fails as a matter of law because Plaintiff has
come nowhere close to establishing such a claim. IIED claims require extreme and outrageous
conduct by the defendant, and “[i]n the employment context, to constitute extreme and
outrageous conduct, the conduct must be ‘so outrageous in character, and so extreme in degree,
as to go beyond all possible bounds of decency, and to be regarded as atrocious and utterly
intolerable in a civilized community.’” Elhusseini v. Compass Grp. USA, Inc., 578 F. Supp. 2d
As to the remaining two claims, upon consideration of the parties’ motions, as well as the

responses thereto and the replies in support thereof, and for the reasons set forth below,

Plaintiff’s motion is DENIED and Defendant’s motion is DENIED as to the promissory estoppel

claim and GRANTED as to the fraudulent misrepresentation claim.

       I.      BACKGROUND

       Plaintiff was hired for a position at Fannie Mae under the name Christopher Ferguson.

(Def.’s Statement of Undisputed Facts ¶ 1). He chose the position with Fannie Mae over a

similar position with W.R. Grace. (Pl.’s Reply Mem. Supp. Mot. Partial Summ. J. Ex. 14 ¶ 15).

As part of the application process, Plaintiff entered his name in Fannie Mae’s recruiting database

as Christopher Ferguson. (Gillingham Decl. ¶ 3(b)). Plaintiff’s recruiter later sent him

instructions for his formal application, including to “provide your full legal name including your

full middle name. (This name should be the same name which will be on the documents you will

be providing for I-9 verification such as the driver’s license and/or social security card).” (Id. at

¶ 3(e)) (emphasis omitted). The recruiter also instructed Plaintiff to provide all previous aliases.

(Id.). After Plaintiff indicated that his name was Christopher Ferguson and that he had no middle

name, his recruiter followed up to confirm his legal name. (Def.’s Cross-Mot. Ex. 6). In the

written offer of employment, Fannie Mae explained that Plaintiff would “be required to complete

an Employee Verification Form (I-9) and provide current documents that establish your identity

and eligibility to work in the United States. This offer of employment is contingent upon you

providing those documents.” (Id. at Ex. 8).




6, 23 (D.D.C. 2008) (quoting McManus v. MCI Commc’ns Corp., 748 A.2d 949, 958 (D.C.
2000)). Plaintiff alleges that Fannie Mae promised him continued employment and then reneged
on that promise. Even assuming these facts as true, this is not the type of conduct that can
support an IIED claim.


                                                  2
       On his first day at Fannie Mae, May 6, 2013, Plaintiff notified human resources during

the I-9 employment eligibility process that the name on his passport (Christopher Steele) did not

match the name on his driver’s license (Christopher Ferguson). (Gillingham Decl. ¶ 10).

Because the person Fannie Mae hired—Christopher Ferguson—could not prove his identity,

Fannie Mae was not able to verify his eligibility for employment. (Id. at ¶ 15). Per Fannie Mae

policy, Plaintiff had 72 hours from the time he started work to prove his eligibility. (Def.’s

Cross-Mot. Ex. 11). On each of May 6, 7, and 8, Fannie Mae sent Plaintiff an e-mail stating that

if he could not prove his employment eligibility within 72 hours of his first day of employment,

he would be terminated at the close of business on May 8. (Id.).

       The principal dispute in this case involves a meeting on May 8 between Plaintiff, his

supervisor Farley Price, and Shandell Harris, a representative from human resources. According

to Plaintiff, “during the meeting . . . Defendant promised to place Plaintiff on administrative

leave, perform a second background investigation using the names Christopher Ferguson and

Christopher Steele, and allow Plaintiff to continue his employment with Fannie Mae if the

second background investigation identified no new issues.” (Pl.’s Mot. at 4). Plaintiff followed

up in the ensuing two days to check on the status of the second background check. (Id. at 4-5).

       Fannie Mae, unsurprisingly, tells a different story. According to Fannie Mae,

       Shandell Harris and Farley Price met with Plaintiff at or around noon on May 8 and
       informed him of the Company’s decision to rescind the offer of employment
       because he had not produced valid work authorization documentation. Ms. Harris
       informed Plaintiff that Fannie Mae may reconsider its decision if he could produce
       such documentation and provide an explanation for why he failed to disclose his
       legal name on the application or to the recruiter. Harris informed Plaintiff that the
       Company would perform a background check under his alleged legal name
       “Steele,” which would streamline things if the Company were to hire him back.

       In that May 8, 2013 conversation, neither Ms. Harris nor Mr. Price “promised” or
       otherwise indicated to Plaintiff that he would be placed on administrative leave or




                                                 3
       otherwise re-employed by Fannie Mae upon the completion of the background
       check.

(Def.’s Statement of Undisputed Facts ¶¶ 21-22) (emphasis added) (citation omitted).

       Whatever may have happened at the May 8 meeting, the parties agree that on the morning

of May 14, Fannie Mae received notice that the second background check resulted in the same

information as the first. (Id. at ¶ 28; Pl.’s Mot. Attach. 5). That same day, Fannie Mae sent

Plaintiff a letter stating that a preliminary decision had been made “to rescind your conditional

offer of employment and not employ you” based on the discrepancies with his name. (Def.’s

Cross-Mot. Ex. 16). Fannie Mae requested that Plaintiff respond, and stated that any information

he provided “will be used in consideration to reinstate your employment with Fannie Mae.”

(Id.). On May 17, 2013, after not receiving an adequate explanation for the difference in

Plaintiff’s names, Fannie Mae sent another letter to inform Plaintiff that it had “made the

decision to rescind your conditional offer of employment and not employ you.” (Pl.’s Mot.

Attach. 3A).

       Plaintiff originally brought this suit in D.C. Superior Court. (Notice of Removal). After

Fannie Mae removed the case to district court, it filed a motion to compel arbitration pursuant to

Fannie Mae’s dispute resolution policy. (Mot. to Compel). Judge Lamberth denied the motion,

finding that because Fannie Mae did not treat Plaintiff as an employee, there was no valid and

enforceable agreement between the parties. See Steele v. Fannie Mae, No. 13-01089, 2013 WL
5205898, at *2 (D.D.C. Sept. 13, 2013).

       II.      LEGAL STANDARD

             a. Motion for Summary Judgment

       Summary judgment may be granted if “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.



                                                 4
P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986) (“[T]he mere

existence of some alleged factual dispute between the parties will not defeat an otherwise

properly supported motion for summary judgment; the requirement is that there be no genuine

issue of material fact.”); Holcomb v. Powell, 433 F.3d 889, 895 (D.C. Cir. 2006). Summary

judgment may be rendered on a “claim or defense . . . or [a] part of each claim or defense.” Fed.

R. Civ. P. 56(a). “A party asserting that a fact cannot be or is genuinely disputed must support

the assertion by . . . citing to particular parts of materials in the record.” Fed. R. Civ. P.

56(c)(1)(A). “A fact is ‘material’ if a dispute over it might affect the outcome of a suit under

governing law; factual disputes that are ‘irrelevant or unnecessary’ do not affect the summary

judgment determination. An issue is ‘genuine’ if ‘the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.’” Holcomb, 433 F.3d at 895 (quoting Liberty

Lobby, 477 U.S. at 248) (citation omitted). The party seeking summary judgment “bears the

heavy burden of establishing that the merits of his case are so clear that expedited action is

justified.” Taxpayers Watchdog, Inc., v. Stanley, 819 F.2d 294, 297 (D.C. Cir. 1987).

        In considering a motion for summary judgment, “[t]he evidence of the non-movant is to

be believed, and all justifiable inferences are to be drawn in his favor.” Liberty Lobby, 477 U.S.

at 255; see also Mastro v. Potomac Elec. Power Co., 447 F.3d 843, 850 (D.C. Cir. 2006) (“We

view the evidence in the light most favorable to the nonmoving party and draw all inferences in

its favor.”). The nonmoving party’s opposition, however, must consist of more than mere

unsupported allegations or denials, and must be supported by affidavits, declarations, or other

competent evidence setting forth specific facts showing that there is a genuine issue for trial.

Fed. R. Civ. P. 56(e); Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). The non-movant “is




                                                   5
required to provide evidence that would permit a reasonable jury to find [in his favor].”

Laningham v. U.S. Navy, 813 F.2d 1236, 1242 (D.C. Cir. 1987).

         III.   DISCUSSION

                a. Promissory Estoppel

         Assessing a promissory estoppel claim requires answering four questions: “First, was

there a promise? Second, should the promisor have expected the promisee to rely on the

promise? [Third,] did the promisee so rely to his detriment? [Fourth,] would injustice result

from a failure to enforce the promise?” Bender v. Design Store Corp., 404 A.2d 194, 196 (D.C.

1979).

         Plaintiff argues that Fannie Mae promised to place him on administrative leave pending

the resolution of a second background check, and that he relied on that promise to his detriment.

(Pl.’s Mot. at 4). Plaintiff alleges that after he received a voicemail on May 14 indicating that

Fannie Mae was conditionally revoking his job offer, he contacted W.R. Grace to see if he could

resurrect a job offer he had previously turned down in favor of the Fannie Mae position. (Id.

at 5). W.R. Grace responded the next day, saying that it “would have loved to have you join the

team, [and] had you reached out to me sooner we would have been able to get you on board,” but

the position had been accepted by another candidate on May 13. (Id. Attach. 11). Plaintiff

argues that had Fannie Mae been clear on May 8 that he would be terminated, he would have

contacted W.R. Grace sooner and gotten that position. (Id. at 11-12). Instead, Plaintiff missed

that opportunity and did not find another job until 38 weeks later. (Id. at 12).

         Fannie Mae asserts that the statements Plaintiff alleges were made at the May 8 meeting

never occurred, and that Plaintiff’s only evidence are his own self-serving statements. (Def.’s

Cross-Mot. at 7-9). Fannie Mae alleges that Plaintiff was warned repeatedly before and after his




                                                 6
first day that he had to provide all aliases during the application process and that his failure to do

so could lead to his termination. (Gillingham Decl. ¶ 3(e); Def.’s Cross-Mot. Ex. 11). Fannie

Mae also alleges that Plaintiff was warned that his failure to prove his employment eligibility

would lead to his termination—in fact, Fannie Mae e-mailed Plaintiff on May 6, 7, and 8 to

notify him of that fact. (Def.’s Cross-Mot. Ex. 11). Lastly, Fannie Mae argues that Plaintiff was

not placed on leave on May 8, but was terminated. (Price Decl. ¶ 16; Harris Decl. ¶ 8).

                i. Was there a promise?

       The first question is whether there is evidence from which a reasonable jury could find

that Fannie Mae promised Plaintiff that it would allow him to continue his position subject to a

second background check. Fannie Mae argues that Plaintiff’s only evidence of the alleged

promise are Plaintiff’s own statements, and that the indisputable evidence shows that Plaintiff

was terminated on May 8. (Def.’s Cross-Mot. pp. 8-9). However, the evidence is not so clear.

       For example, Fannie Mae relies on record evidence indicating that it terminated Plaintiff

in its internal systems after the May 8 meeting. (Id. Ex. 13). However, Fannie Mae originally

submitted a “Voluntary Termination” request to HR, but then changed it to an “Involuntary

Termination” request five minutes later. (Id.). This casts doubt on what exactly happened at the

meeting—if Plaintiff was told that he was terminated, it is not clear why Fannie Mae would have

originally cast his departure from the company as voluntary.

       Fannie Mae also argues that it could not have promised to put Plaintiff on administrative

leave on May 8 because he was terminated on that date. (Id. at 2). This allegation is also not

clearly supported by the record. In an e-mail dated May 17 (the day Plaintiff was finally

terminated), Plaintiff’s recruiter asked Fannie Mae human resources whether Plaintiff would be

paid for the days he worked (May 6-8) and the two weeks he was on leave. (Pl.’s Mot.




                                                  7
Attach. 9). Shandell Harris responded, “We should definitely pay him for the three days but

what did we communicate to him when he went out on leave? Did we tell him he was on paid

administrative leave?” (Id.). This e-mail does not suggest that Fannie Mae—or Shandell Harris

specifically, who was at the May 8 meeting—understood Plaintiff to have been permanently

terminated on May 8. It could be read to suggest that HR knew he was on leave, but did not

know if it was paid or unpaid leave. While there is other evidence in the record that could be

used to show that Fannie Mae believed Plaintiff had been terminated as of May 8, the May 17

e-mail is evidence upon which Plaintiff could rely in proving his assertions.

       Lastly, in its May 17 letter to Plaintiff, Fannie Mae stated that “we have made the

decision to rescind your conditional offer of employment and not employ you.” (Pl.’s Mot.

Attach. 3A). Fannie Mae does not explain how it could rescind an offer of employment if that

employment had already been terminated, or why its May 14 and May 17 letters were necessary

if Plaintiff had already been terminated on May 8. Fannie Mae also does not explain why

Plaintiff would have repeatedly checked in with Fannie Mae following the May 8 meeting if he

had already been fired. (See, e.g., Pl.’s Mot. Attach. 3A; Pl.’s Mot. Attach. 4).

       Given all these discrepancies, there remains a disputed issue of material fact regarding

whether Fannie Mae in fact promised to put Plaintiff on leave and continue employing him

pending completion of a second background check.

               ii. Should Fannie Mae have expected Plaintiff to rely on its promise?

       The issue of whether Fannie Mae should have expected Plaintiff to rely on its promise is

inextricably linked with whether a promise was ever made. If Fannie Mae promised Plaintiff

continued employment subject to the second background check, it should have expected him to

rely on that promise. If no promise was ever made, there could be no expectation of reliance.




                                                 8
       Fannie Mae contends that even if it did make a promise, it should not have expected

Plaintiff to rely on that promise because Fannie Mae made it abundantly clear that Plaintiff

would have to prove his employment eligibility in order to start work. (Def.’s Cross-Mot. at 8).

Thus, Fannie Mae argues, because Plaintiff never proved his employment eligibility, he could

not have relied on any promise it may have made. (Id.). The record contradicts this claim,

however.

       For example, Fannie Mae admits in internal e-mails that Plaintiff could have established

his employment eligibility using his passport if Fannie Mae had changed his name in its system

from Christopher Ferguson to Christopher Steele. (Id. at Ex. 12). Indeed, based on the record,

employment eligibility may not have been the reason Plaintiff was eventually terminated. (See

id. (“[H]e’s not being terminated due to an incomplete I-9.”)). In fact, Fannie Mae admits in its

own declarations that Plaintiff was terminated not only because he was not forthright about his

name during the application process, but also because of an apparent dispute he had with a

parking garage attendant. (Price Decl. ¶¶ 18, 20). Fannie Mae cannot now, at the summary

judgment stage of these proceedings, rely on Plaintiff’s employment eligibility as the

precondition which prevents reliance on its alleged promise, where that precondition could have

been satisfied, and may not have been the actual or sole reason for Plaintiff’s termination.

       In addition, Fannie Mae argues that it was not reasonable for Plaintiff to rely on the

Fannie Mae position when he turned down the W.R. Grace opportunity because the Fannie Mae

position was at-will, meaning that Plaintiff could be terminated at any time for any reason.

(Def.’s Cross-Mot. at 5). While Fannie Mae is correct that, generally, at-will employment

arrangements do not give rise to reasonable expectations of future employment, the principle is

not immutable. An employer may promise an at-will employee that he will remain employed,




                                                 9
which may give rise to a promissory estoppel claim. See Woodruff v. Nat’l Opinion Research

Ctr., 505 F. Supp. 2d 138, 143 (D.D.C. 2007) (holding that the mere fact of at-will employment

does not render unreasonable an at-will employee’s reliance on “representations that left him

with the impression that he would be working” until a given point in time); Eller v. Houston’s

Rest., Inc., No. 83-3833, 1984 WL 49041, at *2 (D.D.C. Oct. 15, 1984) (“Plaintiff’s affidavit

reveals that this ‘issue of fact’—the intent of the parties—remains in dispute. Regardless of the

printed language on plaintiff’s application form, defendant may have assured plaintiff that she

would be employed so long as she performed satisfactorily.”).

       Here, Plaintiff alleges that on May 8, Fannie Mae placed him on leave and promised to

allow him to continue his employment after the successful completion of a second background

check. (Pl.’s Mot. at 2). In finding that a genuine dispute exists with regard to the first element

of promissory estoppel, this court has already determined that a reasonable jury could conclude

that such a promise was made to Plaintiff. It necessarily follows that a reasonable jury could also

conclude that such a promise was tantamount to an assurance that Plaintiff would not be

terminated until that background check was completed, if he was terminated at all. Further, a

reasonable jury could find that Plaintiff relied on that assurance in failing to pursue the W.R.

Grace position during the period from May 8 until the completion of the second background

check on May 14. For these reasons, there remains a genuine dispute over whether Fannie Mae

should have expected Plaintiff to rely on its alleged promise.

              iii. Did Plaintiff rely on the promise to his detriment?

       Plaintiff alleges that he relied on Fannie Mae’s promise to his detriment because, had

Fannie Mae notified him s that he would be terminated regardless of the outcome of the second

background check, he would have obtained the W.R. Grace position. (Pl.’s Mot. at 2-3). Fannie




                                                 10
Mae argues that because it could not have known about the W.R. Grace position, it should not be

responsible for Plaintiff’s missed opportunity. (Def.’s Reply Mem. Supp. Cross-Mot. Summ. J.

at 11).

          While there may be a question as to whether it was reasonably foreseeable that Plaintiff

would miss out on a job opportunity after he had already accepted a job with Fannie Mae, as

discussed above, it does seem reasonably foreseeable that he would not seek other employment

opportunities during the time he allegedly believed he might be reinstated—i.e., from May 8

through at least May 14. Thus, because Plaintiff can point to evidence indicating that the

W.R. Grace position would have been available to him up until May 13, there is a genuine issue

of material fact concerning whether Plaintiff relied on Fannie Mae’s alleged promise to his

detriment. (Pl.’s Mot. Attach. 11).

                iv. Would injustice result from not enforcing the promise?

          Plaintiff argues that injustice would result from not enforcing Fannie Mae’s alleged

promise to him because, as a result of Fannie Mae breaking its alleged promise, he missed out on

a job opportunity with W.R. Grace and spent almost a year trying to find another job. (Id. at 12).

Fannie Mae, however, points to the fact that Plaintiff’s offer of employment was “specifically

conditioned . . . upon the successful presentation of documentation to establish his identity and

eligibility for employment in the United States,” and that Plaintiff was told “each day of his three

days of employment that he would be terminated if he could not fulfill his obligation to verify his

identity and eligibility to work in the U.S., . . . which he could not do.” (Def.’s Cross-Mot. at 8).

          Courts in this district have granted summary judgment to defendants where the alleged

promise at issue in a promissory estoppel claim was conditioned on some other event. See, e.g.,

Osseiran v. Int’l Fin. Corp., 889 F. Supp. 2d 30, 35 (D.D.C. 2012) (“A promise to do something




                                                  11
does not reasonably induce reliance where, as here, the promissor repeatedly and expressly

conditions fulfilling the promise on the execution of formal documentation.”); In re U.S. Office

Prods. Co. Sec. Litig., 251 F. Supp. 2d 77, 97-98 (D.D.C. 2003) (“Reliance on the oral

statements is also unreasonable given that the parties were aware that the Reorganization

Agreement could bar oral modifications and the defendants explicitly refused to commit to the

agreement in writing.”). Thus, if the alleged promise was in fact conditioned on Plaintiff

establishing his employment eligibility, and Plaintiff did in fact fail to do so, no injustice would

result from failing to enforce the conditional promise, given that its condition had not been met.

        However, with regard to whether Fannie Mae should have expected Plaintiff to rely on

its alleged promise, the record in this case contains internal Fannie Mae e-mails indicating that

Plaintiff could have established his employment eligibility using his passport if Fannie Mae had

simply changed his name in its system. (Def.’s Cross-Mot. Ex. 12). Thus, there appears to be a

genuine issue of material fact as to whether the conditions for the alleged promise were actually

met. Likewise, the evidence indicating that Plaintiff was “not . . . terminated due to an

incomplete I-9” and that an alleged dispute between Plaintiff and a parking garage attendant

played a role in his termination (Id.; Price Decl. ¶ 20), belie Fannie Mae’s argument that

“Plaintiff’s own failure to provide such documentation necessitated his termination from Fannie

Mae.” (Def.’s Cross-Mot. at 8). Thus, for the same reasons that Fannie Mae cannot establish on

the present record that it should not have expected Plaintiff to rely on its alleged promise, Fannie

Mae also cannot now rely on Plaintiff’s employment eligibility as the precondition which

prevents any injustice, as that precondition could have been satisfied, and Plaintiff’s alleged

failure to satisfy it may not have been the actual reason for his termination.




                                                 12
       When evaluating the injustice prong, courts must also weigh other considerations, such as

“the reasonableness of the promisee’s reliance, . . . its definite and substantial character in

relation to the remedy sought, . . . the formality with which the promise is made, and . . . the

extent to which such other policies as the enforcement of bargains and the prevention of unjust

enrichment are relevant.” RESTATEMENT (SECOND) OF CONTRACTS § 90 cmt. b (1981) (the

“Restatement”); see also Vila v. Inter–Am. Inv. Corp., 570 F.3d 274, 282 (D.C. Cir. 2009)

(quoting Restatement).

       Given that the court has already found that there is a genuine dispute over whether Fannie

Mae should have expected Plaintiff to rely on its alleged promise, it necessarily follows that

there is also a genuine dispute over whether Plaintiff’s reliance was reasonable. Additionally,

there is a genuine issue of material fact regarding whether Plaintiff’s reliance was definite and

substantial. Plaintiff alleges that, from the May 8 meeting until May 14, he refrained from

reaching out to W.R. Grace in reliance on the alleged May 8 promise, and that this cost him a job

that he would have been able to accept at any point from May 8 through May 13, when the W.R.

Grace position was filled. The formality consideration also weighs in favor of finding the

existence of a genuine issue of material fact, given that Plaintiff alleges that the promise at issue

in this case was made at a May 8 meeting with his supervisor and a representative from Fannie

Mae’s human resources department—a fairly formal setting for an oral promise to be made.

Moreover, while the policy of unjust enrichment referenced by the Restatement is not relevant

here, the policy of “the enforcement of bargains” is implicated by Plaintiff’s allegations.

       For these reasons, there remains a genuine dispute over the material fact of whether

injustice would result from failing to enforce Fannie Mae’s alleged promise.




                                                  13
       b.      Fraudulent Misrepresentation

       Plaintiff brings a fraudulent misrepresentation claim premised on the same facts as his

promissory estoppel claim. “To plead a prima facie claim for fraudulent misrepresentation, a

plaintiff must allege ‘(1) a false representation (2) in reference to a material fact, (3) made with

knowledge of its falsity, (4) with intent to deceive, and (5) action . . . taken in reliance upon the

representation.’” Rodriguez v. Lab. Corp. of Am. Holdings, 13 F. Supp. 3d 121, 128-29 (D.D.C.

2014) (quoting Atraqchi v. GUMC Unified Billing Servs., 788 A.2d 559, 563 (D.C. 2002)). In

addition, a plaintiff must show that he or she suffered some injury as a consequence of his or her

reliance on the misrepresentation. See Chedick v. Nash, 151 F.3d 1077, 1081 (D.C. Cir. 1998).

       Viewing the facts in the light most favorable to Plaintiff, the court finds that he has failed

to point to competent evidence that could establish all of the essential elements of his claim for

fraudulent misrepresentation, as he must in order to survive summary judgment on that claim.

See Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). While genuine issues of material fact

may exist for some of these elements, Plaintiff’s fraudulent misrepresentation claim runs

aground on the fourth prong—intent to deceive. Plaintiff has not provided any evidence that

Fannie Mae intentionally deceived him when it made the alleged promise. Indeed, even

assuming that the alleged promise was made to Plaintiff at the May 8 meeting, there is simply

nothing in the record that would indicate that this promise was made with any intent to deceive

as opposed to, for example, the promise having been made and then subsequently reneged on for

other reasons, such as Plaintiff’s failure to establish his employment authorization or the

altercation he had with a parking garage attendant. Thus, regardless of what was said at the

May 8 meeting and what transpired from the time of the meeting until Plaintiff’s final




                                                  14
termination on May 17, there is simply nothing in the record that would indicate that the alleged

May 8 promise was made with any fraudulent intent.

       Because Plaintiff has failed to prove at least one of the five essential elements of

fraudulent misrepresentation, there is no genuine issue of material fact with respect to that claim,

and Fannie Mae is entitled to judgment as a matter of law on it.

       IV.     CONCLUSION

       For the foregoing reasons, Plaintiff’s motion for summary judgment on his claim for

promissory estoppel is DENIED, and Defendant’s motion for summary judgment is GRANTED

as conceded as to Counts I and IV (breach of contract and intentional infliction of emotional

distress), DENIED as to Count II (promissory estoppel), and GRANTED as to Count III

(fraudulent misrepresentation).



Date: September 29, 2015


                                              Tanya S. Chutkan
                                              TANYA S. CHUTKAN
                                              United States District Judge 




                                                 15